CaSe:18-18187-|\/|ER DOC#234 Filed:lZ/ZO/J_S Entered:lZ/20/1815253256 Pagel Oi6

Fil| in this information to identify the case:

United States Bankruptcy Court for the District of Colorado,
Denver Division

Case #: 18-18187
Debtor ‘i Beam, Richard R. MER

Debtor 2 Chapier: g

 

 

Locai Bankruptcy Form 3015-1.1

 

CORRECTED AMENDED CHAPTER 13 PLAN

 

lNCLUDlNG VALUAT|ON OF COLLATERAL AND CLASSIF|CATiON OF CLA|MS

 

Compiete applicable sections. This chapter 13 plan dateiDecember 20 2018supersedes ali previously tiied plans

~»-»

1.1. To Creditors: TH|S PLAN MAY MOD|F¥ YOUR RlGi-iTS. if you oppose any provision of the plan you must die a written objection with the Court by the
deadline fixed by the court. (App|icabie deadlines given by separate notice.) if you do not tile a timely objection, you will be deemed to have accepted the
terms of the pian, which may be confirmed without further notice or hearing. Creditors must tile timely proofs of claim in order to receive the applicable
payments

 

1.2. NONSTANDARD PROV|S|ONS
[X] This plan contains nonstandard provisions, set out in Part 12 of the plan.

1.3. MOTiONS FOR VALUAT|ON OF COLLATERAL AND DETERM|NAT|ON OF SECURED STATUS UNDER 11 U.S.C§ 506
[ ] This plan contains a motion for valuation opersonaiproperty collateral and determination of secured status under 11 U.S.C§ 506. Additionai
details are provided in Part 7.4 of this pian.
[ ] The debtor is requesting a valuation of real property collateral and determination of secured status under 11 U.S.C§ 506 by separate motion.
Additionai details are provided in Parts 7.3 andlor Part 7.4 of this pian. Status of motion:

1.4. MOT|ONS FOR LIEN AVO|DANCE uNDER 11 U.S.C.§ 522(f)
[ ] The debtor is requesting avoidance of a judicial lien or non-possessory, non-purchase-monoy security interest under 11 ti.S.C. § 522(f)
by separate motion. Additional details are provided in Part 10.4 of this plan. Status of motion:

Part 2 Background information

 

 

 

 

 

 

 

2.1 Prlor bankruptcies pending within one year of the petition date for this case:
Cese Number and Chapter Discharge_or dismissal l conversion Date
None

2.2 Discharge: The debtor:

[X] is eligible for a discharge
2.3 Domiclie & Exemptions:

Prior states of domicile:
within 730 days NiA
within 910 days NIA

The debtor is claiming exemptions available in th{-X] state of Colorado or [ ] federal exemptions

2.4 Domestlc Support: The debtor owes or anticipates owing a Domesiic Support Ob|igation as delined in 11 U.S.t§.101(14A). Notice shall be
provided to these parties in interest

A. SpouselParent:
_NJA
[identlly]

B. Government:
M
[ldemify]

C. AssigneeorOther:

L.B.F. 3015-1.1 (12/17) pagel

CaSe:18-18187-|\/|ER DOC#234 Filed:lZ/ZO/J_S Entered:lZ/20/1815253256 PageZ 016

M
ridemify]

D. The Debtor[ ] has provided the Trustee with the address and phone number of the Domestic Support Obiigation recipient.p(] cannot
provide the address or phone number because itlthey islare not available

E. The current monthly income of the debtor, as reported on Officiai form 1220-1 or 122C-2, as applicablel lx] beiow. [ ] equal to, or[ ]
above the applicable median income

Plan Anaiysis

3.1 Totai Debt Provided for under the Plan and Administratlve Expenses
A. Totai Priority C|aims (Ciass One)
1. Unpaid attorneys fees $ 2 600
(tolal attorneys fees are estimated to be $ 4,100 of which $ 1.500 has been prepaid)
2. Unpaid attorney's costs (estimated) $ 3
3. Totai taxes h
(Federa| $Q; State $ Q $ Q
B. Totai payments to cure defaults (Ciass Two) $ g
C. Totai payments on secured claims (Ciass Three) $ 70 115
D. Totai payments on unsecured claims (Ciass Four) $ 393
E. sub-Totai 5 ?5'116
F. Totai trustees compensation (10%) of debtor's payments) $ 3 124
G. Totai debt and administrative expenses $ 81 240
3.2 Reconciiiation with Chapter 'l'
A. The net property values set forth below are liquidation values rather than replacement values The replacement values may appear in Ciass
Three of the plan.
B. Assets available to Ciass Four unsecured creditors if Chapter 7 l"lied:
1. Vaiue of debtor's interest in non-exempt property $ 163,399

Less costs x Debtor’s Less
value of sale Le$$ Liens lntefest = Net value

# 46, Denver, CO 80231- 000 0 67 839 1 1 1

 

2. Pius: value of property recoverable under avoiding powers: $ g

3. Less: estimated Chapter 7 administrative expenses: $ 6 642
4. Less: amounts payable to priority creditors: $ g

5.

Equals: estimated amount payable to Ciass Four creditors if Chapter 7 died (if negative, enter zero) $ 156 757

C. Eslimated payment to Ciass Four unsecured creditors under the Chapter 13 Plan plus any funds recovered from
“other propertf described in Part 4.1.D beiow. $ 393

Properties and Future Earnings Subject to the Supervision and Controi of the Trustee

4.1 Future Earnings: The debtor submits to the supervision and control ol the Trusiee ali or such portion of the debtor's future earnings or other future
income as is necessary for the execution of the Planl inciuding:

A. Future earnings which shall be paid to the trustee for a period of approximately g months, beginning October 17, 2018 as foiiows:
E

' Number of ments Amount of monte Totai
60 1 81 40

    

C. Amounts for the payment ot Ciass Five post-petition claims included in above: §
D. Other property:

4.2 Payments: The debtor agrees to make payments under the Plan as loi|ows:
[X] Direct Payment from debtor to trustee

class one - claims Entiued to Prioriry under 11 u.s.c. § 501

L.B.F. 3015-1.1 (12/17) page 2

CaSe:18-18187-|\/|ER DOC#234 Filed:lZ/ZO/J_S Entered:lZ/20/1815253256 PageS 016

Un|ess other provision is made in paragraph 10.3, each creditor in Ciass One shall be paid in full in deferred cash payments prior to the
commencement of distributions to any other class (except that the payments to the Trustee shall be made by deduction from each payment
made by the debtor to the Trustee) as follows:

5.1 Al|owed administrative expenses:
A. Trustee's compensation (10% of amounts paid by debtor under this Plan) $ 8 124
B. Attorneys Fees (estimated and subject to ailowance) $ 2 600
C. Attorneys Costs (estimated and subject to ailowance) $ §
5.2 Other priority claims to be paid ln the order of distribution provided by 11 U.S.C. § 507 [if none, lndicate]:
A. Domestic Support Obiigations:A proof of claim must be timely filed in order for the Trustee to distribute amounts provided by the
pian.

1. Priority support arrearage: The debtor owes past due support to
[name] in the total amount of $ [amount] that will be paid as foilows:
[ ] Distributed by the Trustee pursuant to the terms of the Plan; or

[ ] The debtor is making monthly payments via a wage order [ ] or direct|y[ ] (reliected on Schedu|e l or J) in the amount of §
Iamount] to . Of that monthly amount. [amount] is for
current support payments and $ [amount] is to pay the arrearage
2. Other: For the duration of the pian, during the anniversary month of contirmation, the debtor shall tile with the Court and submit to the
Trustee an update of the required information regarding Domestic Support Ob|igations and the status of required paymentsl

 

 

B. Taxes
1. Federal Taxes $ 9
2. State Taxes $ g

class Two - Defaults

 

 

 

 

 

 

 

 

 

 

6.1 Modification of Rights: lf debtor is proposing to modify the rights of creditors in Ciass Two, debtor must specifically serve such creditor in the
manner specified in Fed. R. Bankr. P. 9014 and 7004.
6.2 Ciass Two A (if none, indicate): C|aims set forth below are secured only by an interest in real property that is the debtor's principal residence
located at 1475 S Quebec Way # 46, Denver, CO 80231-2666 . Defaults shall be cured and regular payments shall be made:
Reguiar
monthly
T°fa' payment to
Totai default amount to No. of be made
amount to interest cure months to directly to Dlte of first
Creditor be cured1 rate arrearage cure creditor payment
6.3 Ciass Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an interest in real property that is

the debtor's principal residence) or unsecured claims set forth below on which the last payment is due after the date on which the final payment
under the Plan is due. Defaults shall be cured and regular payments shall be made:

 

 

 

 

 

 

 

 

 

 

[X] None
OR
Reguiar
monthly
Totai payment to
Totai default amount to No. of be made
amount to interest cure months to directly to Date of first
Creditor Description of collateral be cured2 rate arrearage cure creditor payment
6.4 Ciass Two C {if none, indicate]: Executory contracts and unexpired leases are rejected, except the foliowing, which are assumed:
[X] None
OR
L.B.F.3015-1.1(12/1?) page3

 

 

CaSe:18-18187-|\/|ER DOC#234 Filed:lZ/ZO/J_S Entered:lZ/20/1815253256 Page4 016

 

Reguiar
monthly
payment to
Totai NO. of be made
Property, if any, subject to the contract amount to months to directly to Date of first
Other party to lease or contract or lease cure, if any cure credjt°r payment

 

 

 

 

 

 

 

 

A. in the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of claim reflecting the rejection of the
lease or contract within 30 days of the entry of the order confirming this plan, failing which the claim may be barred

Ciass Three - A|| Other Al|owed Secured C|aims

C|aims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1 Modiflcation of Rights: if debtor is proposing to modify the rights of creditors in Ciass Three, debtor must specihcal|y serve such creditor in the
manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2 Adequat.e Protectlon: if adequate protection payments are indicated. such payments will be made by the trustee to the creditors indicated above
until such time that superior class creditors are paid iri luli. Any adequate protection payments made will be subtracted from the total amount
payable Unless otherwise provided, adequate protection payments will accrue from the date of filing but will not be made until the creditor has filed a
timely proof of claim.

7.3 Secured claims subject to 11 U.S.C. § 506 (Real Property): in accordance with Fed. R. Bankr. P. 3012. 7004 and L.B.R. 3012-1l the debtor has
filed and served a separate motion for valuation of collateral and determination of secured status under 11 U.S.C. § 506 as to the real property and
claims listed in Part 1.3 of this plan and below. The plan is subject to the codst order on the debtor's motion. if the court grants the debto's motion.
the creditor will have an unsecured claim in the amount of the debt as stated in any timely l“lled, allowed proof of claim. including such claims filed
within thirty days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and (3). The creditors listed in Part 1.3 and
below shall retain the liens securing their claims until discharge under 11 U.S.C§ 1328, or. if the debtor is not eligible for a discharge, upon the
debtor’s successful completion of all plan payments and the closing of the case.

 

 

 

 

 

 

[X] None
OR
Proof of claim
Description of collateral am°um, if
blame of creditor (pursuant to L.B.R. 3012-11 any
7.4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this chapter 13 planl for a valuation of

collateral and determination of secured status under 11 U.S.C§ 506 regarding the properly and claims beiow. The creditors shall retain the liens
securing their claims until discharge under 11 U. S. C. § 1328 or payment in full under nonbankruptcy law.

A. The following creditors shall be paid the value of their interest in collatera|. Any remaining portion of the allowed claim shall be treated as a
general unsecured claim.

 

Confirmatlon Amount of Adequate Totai
value of debt as interest protection amount
Cl'edlt°r Des€rlptl°n Of collateral collateral scheduled rate payment payable

 

B. The following creditors shall be paid the remaining balance pa able on the debt over the period required lo pay the sum in full.
Conflrmatlon Adequate Totai

 

 

 

 

 

 

 

 

 

 

f
value of Am°::l,?as lilwa protectlo amount
collatera Schadu| fat n payab|
Creditor Description of collateral l ed s paymem 9
Deutsche Bank 1475 Quebec Way, Denver, CO 2501000 66,61 8 5.25% mA 70,115
7.5 Secured claims to which 11 U.S.C. § 506 shall not apply (personai property) [if none, indicate]: The following creditors shall retain the liens

secuan their claims, and they shall be paid the amount specified which represents the remaining balance payable on the debt over the period
required to pay the sum in fu|i:

 

[X] None
OR
Adequate
mount or Prot¢ctl°" Totai
debt as interest payment amount
Creditor Description of collateral scheduled rate payable

 

 

 

 

 

 

 

 

L.B.F. 3015-1.1 (12/17) page4

CaSe:18-18187-|\/|ER DOC#234 Filed:lZ/ZO/J_S Entered212/20/1815253256 PageB 016

7.6 Property being surrendered [lf none, indicate]: The debtor surrenders the following property securing an allowed secured claim to the holder of
such claim:

[X] None

 

Antii:i ated date of
Cred|tor ProP€f`fy surre:der

 

 

 

 

 

7.7 Relief from Stay: Relief from the automatic stay to permit enforcement of the liens encumbering surrendered property shall be deemed granted by
the Court at the time of conhrmation of this Plan. lMth respect to property surrendered. no distribution on the creditoc|aim shall be made unless
that creditor files a proof of claim or an amended proof of claim to take into account the surrender of the properly

class Four - Aiiowed unsecured ciaims Noi otherwise Referred re in the Plan

 

8.1 Payment of Ciass Four Ciaims: Ciass Four C|aims are provided for in an amount not less than the greater of:
A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.(§1325(a)(4) as set forth in Part 3.2; or
B. Totai disposable income for the applicable commitment period defined by 11 U.S.t§.1325(b)(1)~(4).

8.2 Disposable lncome: The monthly disposable income of § [amount] has been calculated on Form 1220-1 or 122C-2, as applicable Totai
disposable income is $Q [amount] which is the product of monthly disposable income of g [amount] times the applicable commitment period of
36 months [tlme perlod].

8.3 C|asslfication of C|aims:
A. [X] Ciass Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment by the tmstee of all prior
classes;

8.4 Non-Dischargable C|aims: A timely filed claim, found by the Court to be non-dischargeable pursuant to 11 U.S.Q.523(a)(2). (4). or (6), will

share pro-rata in the distribution to Ciass Four. Col|ection of the balance is stayed until the case is dismissed. conde to a Chapter 7 or discharge
enters, unless ordered otherwise

class Five- Posi-Petiiion claims Aiiewed under 11 u.s.c. § 1305 (if none indicate

Post-petition claims allowed under 11 U.S.C§ 1305 shall be paid as follows:
[X] None

Part 10 Other Provislons

10.1 Dlrect Payments: Payment will be made directly to the creditor by the debth on the following claims:

 

llll onth ly
payment No. of months
creditor Co|lateral, if any amount to payoff

 

 

 

 

 

 

None

 

10.2 Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.

10.3 Order of Dlstrlbution:

A. [X] The amounts to be paid to the Ciass One creditors shall be paid in full, except that the chapter 13 trustedee shall be paid up to. but not
more thah, the amount accrued on actual payments made to date. After payment of the Ciass One creditorsl the amounts to be paid to cure the
defaults of the Ciass Two A, Ciass Two B and Ciass Two C creditors shall be paid in full before distributions to creditors in C|asses Three.

Four, and Five (strike any portion of this sentence which is not applicable). The amounts to be paid to the Ciass Three creditors shall be paid in
full before distributions to creditors in Classes Four and Five. Distributions under the plan to unsecured creditors will only be made to creditors
whose claims are allowed and are timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004 and after payments are made to C|asses One, Two

A. Two B. Two C and Three above in the manner specified in Parts 5, 6, 7, and B.1..

10.4 Motlons to Void Liens under 11 U.S.C. § 522(f): ln accordance with Fed. R. Bankr. P_ 4003(d), the debtor intends to file or has hled, by separate
motion served in accordance with Fed. R. Bankr. P. 7004, a motion to void lien pursuant to 11 U.S.§:522(f) as to the secured creditors listed in
Part 1.4 and below:

 

 

Date of order
Description of collateral (pursuant to L.B.R Date motion to granting motion
Credltor 4003-2} avoid “°"\ filed or pending
None

 

 

 

 

 

 

10.5 Student Loans:
[X] No Student Loans

10.6 Restitution:
[X] No Restitution

L.B.F. 3015-1.1 (iZ/‘i?) page 5

CaSe:18-18187-|\/|ER DOC#234 Filed:lZ/ZO/J_S Entered212/20/1815253256 Page€ 016

10.7 Reinvestment of Property in debtor: Ali property of the estate shall vest in the debtor at the time of confirmation of this Plan.

10.8 |nsurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will be obtained and kept in force
through the period of the Plan.

Appiicabie policies will be endorsed to provide a clause making the applicable creditor a loss payee of the poiicy.

mmsumptive|y Reasonable Fee

{X] Counsel elects the Presumptiveiy Reasonable Fee pursuant to L.B.R. 2016-Mny objection to the allowance of the Presumptlvely Reasonable
Fee must be made by the objection deadline to confirrnation.

Nonstandard Plan Provis|ons

Under Bankruptcy Rule 3015.1(e). nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Officiai Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

[X] The following plan provisions will be effective only if there is a check in the box "inc|uded' in Part 1.2. Debtor to pay 100% of Ciass l-lV claims.

Signature of Debtor(s) and Debtor(s)' Attorney

l certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Officiai Fonn 3015-1.1, and that the plan
contains no nonstandard provisions other than those set out in Part 12.

Date December 20, 2018 /s/ David M. Serafln
Signature

Bar Number (if applicabie):33686

Mai|ing Address: Lavv Office of David Serafln
501 S. Cher[y Ste 1100

Denverl CO 80246

Telephone Number:

Facsimiie number:

E-mail address:david@davidserafin|aw.corn

Verffication of Debtor

| declare under penalty of perjury that the foregoing is true and correct

Dated: December 20 2018 /s/ Richard R. Beam
Signature of Debtor 1

Mai|ing Address:1475 S Quebec Way_
w
Denverl CO 80231-2666

 

 

1 The lesser of this amount or the amount specified in the Proof of Ciaim.
2 The lesser of this amount or the amount specified in the Proof of Cia`lm.

L.B.F. 3015-1.1 (12/17) pageE

